DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 (claims 1, 8 and 15 specifically) have been considered but are moot because the amendment requires a new ground of rejection.  However, the arguments will be addressed as Donnelly et al. (US 7,667,347) will be used.
The Applicant argues that Donnelly does not disclose the newly added limitation of “determining whether the one or more power input sources and the one or more power consuming devices have changed; modifying the selection of the one or more power input sources or one or more power consuming devices;” of claims 1, 8 and 15.  The system of Donnelly constantly updates these aspects [see at least Figure 25].  The cycle described in Figure 25 flows from 2501 to 2511 and repeats back to 2501.  The detailed aspects of the main cycle (Figure 25) are shown in Figures 26-31 which discuss the aspects of updating power sources and power demand.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,667,347 by Donnelly et al. (Donnelly hereinafter).

Regarding claim 1, Donnelly discloses an auxiliary power controller [see at least abstract; Figure 35], comprising: one or more processors [see at least column 12, lines 13-18]; and one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions that [see at least column 12, lines 13-18], when executed by the one or more processors, cause the auxiliary power controller to perform operations comprising: determining a first selection of two or more power input sources [see at least Figure 35; TABLE 8, Notch setting 2 or higher] from a plurality of power input sources [see at least Figure 35, (3501) multiple, (3542); column 47, lines 16-19]; determining a first power supply of a first power input source of two or more power input sources [see at least Figure 27, (2700)-(2704); column 46, lines 53-64]; determining a second power supply of a second power input source of the two or more power input sources [see at least Figure 27, (2700)-(2704); column 46, lines 53-64]; determining a first selection of one or more power consuming devices from a plurality of power consuming devices [see at least Figure 35, any or all loads attached to (3522) or column 47, lines 17-19]; determining whether the two or more power input sources and one or more power consuming devices have changed; modifying the selection of the two or more power input sources or the one or more power consuming devices [see at least Figure 25; the process is constantly updated], and managing transfer of auxiliary power from the first selection of the two or more power input sources to the first selection of the one or more power consuming devices based at least on the first power supply of the first power input source and the second power supply of the second power input source [see at least column 17, lines 16-31; “managing” is a broad limitation and simply based on the power input sources that are already required to supply power].

Regarding claim 2, Donnelly discloses the auxiliary power controller of Claim 1, wherein the plurality of power input sources comprises two or more of the following: an auxiliary power unit (APU) battery; a starter battery; a combination APU/starter battery; a dynamic recapture system; a solar panel; and a wayside power unit [see at least Figure 35, (3542) and column 47, lines 16-19].

Regarding claim 3, Donnelly discloses the auxiliary power controller of Claim 1, wherein the plurality of power consuming devices comprises two or more of the following: a water pump; a water heater; an oil pump; an oil heater; a starter battery; a cab heater/air conditioner; an air compressor; and electrical components [see at least column 47, lines 21-34].

Regarding claim 4, Donnelly discloses the auxiliary power controller of Claim 1, the operations further comprising: determining a second selection of one or more power input sources from the plurality of power input sources, wherein the second selection of the one or more power input sources is different than the first selection of the two or more power input sources; determining a second selection of one or more power consuming devices from the plurality of power consuming devices, wherein the second selection of the one or more power consuming devices is different than the first selection of the one or more of power consuming devices; and managing transfer of auxiliary power from the second selection of the one or more power input sources to the second selection of the one or more power consuming devices [see at least column 47, lines 12-16 or lines 20-21; “managing” is a broad limitation and simply based on the power input sources that are already required to supply power].

Regarding claim 5, Donnelly discloses the auxiliary power controller of Claim 1, wherein managing the transfer of auxiliary power from the two or more power input sources to the one or more power consuming devices comprises: determining a power demand of a first power consuming device of the first selection of power consuming devices [see at least Figure 32, (3205)]; determining that the first power supply of the first power input source of the first selection of the two or more power input sources exceeds the power demand [see at least Figure 32, (3205)-(3206); more detail in Figure 29, (2914)-(2915)]; and initiating the transfer of the auxiliary power from the first power input source to the first power consuming device [see at least Figure 32, (3214)].

Regarding claim 6. (Currently Amended) The auxiliary power controller of Claim 1, wherein managing the transfer of auxiliary power from the two or more power input sources to the one or more power consuming devices comprises: determining a power demand of a first power consuming device of the first selection of power consuming devices [see at least Figure 32, (3205)]; determining that the first power supply of the first power input source of the first selection of the two or more power input sources is less than the power demand [see at least Figure 32, (3205)-(3206); more detail in Figure 29, (2914)-(2915)]; determining that the first power supply of the first power input source and the second power supply of the second power input source of the first selection of the two or more power input sources exceeds the power demand [see at least Figure 32, (3209)]; and initiating the transfer of the auxiliary power from the first power input source and the second power input source to the first power consuming device [see at least Figure 32, (3214)].

Regarding claim 7, Donnelly discloses the auxiliary power controller of Claim 1, wherein the auxiliary power controller is located within a locomotive [see at least abstract].

Regarding claim 8, Donnelly discloses a method, comprising: determining, by an auxiliary power controller [see at least abstract; Figure 35; column 12, lines 13-18], a first selection of two or more power input sources [see at least Figure 35; TABLE 8, Notch setting 2 or higher] from a plurality of power input sources [see at least Figure 35, (3501) multiple, (3542); column 47, lines 16-19]; determining a first power supply of a first power input source of two or more power input sources [see at least Figure 27, (2700)-(2704); column 46, lines 53-64]; determining a second power supply of a second power input source of the two or more power input sources [see at least Figure 27, (2700)-(2704); column 46, lines 53-64]; determining, by the auxiliary power controller, a first selection of one or more power consuming devices from a plurality of power consuming devices [see at least Figure 35, any or all loads attached to (3522) or column 47, lines 17-19]; determining whether the two or more power input sources and one or more power consuming devices have changed; modifying the selection of the two or more power input sources or the one or more power consuming devices [see at least Figure 25; the process is constantly updated]; and managing, by the auxiliary power controller, transfer of auxiliary power from the first selection of the two or more power input sources to the first selection of the one or more power consuming devices based at least on the first power supply of the first power input source and the second power supply of the second power input source [see at least column 17, lines 16-31; “managing” is a broad limitation and simply based on the power input sources that are already required to supply power].

Regarding claim 9, Donnelly discloses the method of Claim 8, wherein the plurality of power input sources comprises two or more of the following: an auxiliary power unit (APU) battery; a starter battery; a combination APU/starter battery; a dynamic recapture system; a solar panel; and a wayside power unit [see at least Figure 35, (3542) and column 47, lines 16-19].

Regarding claim 10, Donnelly discloses the method of Claim 8, wherein the plurality of power consuming devices comprises two or more of the following: a water pump; a water heater; an oil pump; an oil heater; a starter battery; a cab heater/air conditioner; an air compressor; and electrical components [see at least column 47, lines 21-34].

Regarding claim 11, Donnelly discloses the method of Claim 8, further comprising: determining, by the auxiliary power controller, a second selection of one or more power input sources from the plurality of power input sources, wherein the second selection of the one or more power input sources is different than the first selection of the two or more power input sources; determining, by the auxiliary power controller, a second selection one or more power consuming devices from the plurality of power consuming devices, wherein the second selection of the one or more power consuming devices is different than the first selection of the one or more of power consuming devices; and managing, by the auxiliary power controller, transfer of auxiliary power from the second selection of the one or more power input sources to the second selection of the one or more power consuming devices [see at least column 47, lines 12-16 or lines 20-21; “managing” is a broad limitation and simply based on the power input sources that are already required to supply power].

Regarding claim 12, Donnelly discloses the method of Claim 8, wherein managing the transfer of auxiliary power from the two or more power input sources to the one or more power consuming devices comprises: determining a power demand of a first power consuming device of the first selection of power consuming devices [see at least Figure 32, (3205)]; determining that the first power supply of the first power input source of the first selection of the two or more power input sources exceeds the power demand [see at least Figure 32, (3205)-(3206); more detail in Figure 29, (2914)-(2915)]; and initiating the transfer of the auxiliary power from the first power input source to the first power consuming device [see at least Figure 32, (3214)].

Regarding claim 13, Donnelly discloses the method of Claim 8, wherein managing the transfer of auxiliary power from the two or more power input sources to the one or more power consuming devices comprises: determining a power demand of a first power consuming device of the first selection of power consuming devices [see at least Figure 32, (3205)]; determining that the first power supply of the first power input source of the first selection of the two or more power input sources is less than the power demand [see at least Figure 32, (3205)-(3206); more detail in Figure 29, (2914)-(2915)]; determining that the first power supply of the first power input source and the second power supply of the second power input source of the first selection of the two or more power input sources exceeds the power demand [see at least Figure 32, (3209)]; and initiating the transfer of the auxiliary power from the first power input source and the second power input source to the first power consuming device [see at least Figure 32, (3214)].

Regarding claim 14, Donnelly discloses the method of Claim 8, wherein the auxiliary power controller is located within a locomotive [see at least abstract].

Regarding claim 15, Donnelly discloses one or more computer-readable non-transitory storage media embodying instructions that, when executed by a processor, cause the processor to perform operations [see at least abstract; Figure 35; column 12, lines 13-18] comprising: determining a first selection of two or more power input sources [see at least Figure 35; TABLE 8, Notch setting 2 or higher] from a plurality of power input sources [see at least Figure 35, (3501) multiple, (3542); column 47, lines 16-19]; determining a first power supply of a first power input source of two or more power input sources [see at least Figure 27, (2700)-(2704); column 46, lines 53-64]; determining a second power supply of a second power input source of the two or more power input sources [see at least Figure 27, (2700)-(2704); column 46, lines 53-64]; determining a first selection of one or more power consuming devices from a plurality of power consuming devices [see at least Figure 35, any or all loads attached to (3522) or column 47, lines 17-19]; determining whether the two or more power input sources and one or more power consuming devices have changed; modifying the selection of the two or more power input sources or the one or more power consuming devices [see at least Figure 25; the process is constantly updated]; and managing transfer of auxiliary power from the first selection of the two or more power input sources to the first selection of the one or more power consuming devices based at least on the first power supply of the first power input source and the second power supply of the second power input source [see at least column 17, lines 16-31; “managing” is a broad limitation and simply based on the power input sources that are already required to supply power].

Regarding claim 16, Donnelly discloses the one or more computer-readable non-transitory storage media of Claim 15, wherein the plurality of power input sources comprises two or more of the following: an auxiliary power unit (APU) battery; a starter battery; a combination APU/starter battery; a dynamic recapture system; a solar panel; and a wayside power unit [see at least Figure 35, (3542) and column 47, lines 16-19].

Regarding claim 17, Donnelly discloses the one or more computer-readable non-transitory storage media of Claim 15, wherein the plurality of power consuming devices comprises two or more of the following: a water pump; a water heater; an oil pump; an oil heater; a starter battery; a cab heater/air conditioner; an air compressor; and electrical components [see at least column 47, lines 21-34].

Regarding claim 18, Donnelly discloses the one or more computer-readable non-transitory storage media of Claim 15, the operations further comprising: determining a second selection of one or more power input sources from the plurality of power input sources, wherein the second selection of the one or more power input sources is different than the first selection of the two or more power input sources; determining a second selection of one or more power consuming devices from the plurality of power consuming devices, wherein the second selection of the one or more power consuming devices is different than the first selection of the one or more of power consuming devices; and managing transfer of auxiliary power from the second selection of the one or more power input sources to the second selection of the one or more power consuming devices [see at least column 47, lines 12-16 or lines 20-21; “managing” is a broad limitation and simply based on the power input sources that are already required to supply power].

Regarding claim 19, Donnelly discloses the one or more computer-readable non-transitory storage media of Claim 15, wherein managing the transfer of auxiliary power from the two or more power input sources to the one or more power consuming devices comprises: determining a power demand of a first power consuming device of the first selection of power consuming devices [see at least Figure 32, (3205)]; determining that the first power supply of the first power input source of the first selection of the two or more power input sources exceeds the power demand [see at least Figure 32, (3205)-(3206); more detail in Figure 29, (2914)-(2915)]; and initiating the transfer of the auxiliary power from the first power input source to the first power consuming device [see at least Figure 32, (3214)].

Regarding claim 20, Donnelly discloses the one or more computer-readable non-transitory storage media of Claim 15, wherein managing the transfer of auxiliary power from the two or more power input sources to the one or more power consuming devices comprises: determining a power demand of a first power consuming device of the first selection of power consuming devices [see at least Figure 32, (3205)]; determining that the first power supply of the first power input source of the first selection of the two or more power input sources is less than the power demand [see at least Figure 32, (3205)-(3206); more detail in Figure 29, (2914)-(2915)]; determining that the first power supply of the first power input source and the second power supply of the second power input source of the first selection of the two or more power input sources exceeds the power demand [see at least Figure 32, (3209)]; and initiating the transfer of the auxiliary power from the first power input source and the second power input source to the first power consuming device [see at least Figure 32, (3214)].

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836